          Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  MISSION ADVISORS LP,                           §
                                                 §
                       Plaintiff,                §
                                                 §                       5:19-cv-1029
                                                       CIVIL ACTION NO. _____________
          v.                                     §     JURY DEMANDED
                                                 §
  UNITED STATES OF AMERICA,                      §
                                                 §
                       Defendant.                §


                          ORIGINAL COMPLAINT FOR REFUND

TO THE HONORABLE COURT:

       Plaintiff Mission Advisors LP (“Mission Advisors”; “Plaintiff”) hereby files its

Complaint for Refund of assessed and collected penalties and interest against the United States

of America and in doing so alleges as follows:


                                        Nature of Action

       Mission Advisors is a small family owned financial advisory and investment

management business. During the periods 2014 through 2016, Mission Advisors had three

owner-employees, Dana McGinnis, Myriam McGinnis, and Sean McGinnis. In early 2005,

Myriam was diagnosed with multiple myeloma cancer and in 2014 her illness drastically

worsened. Dana and Sean, Myriam’s husband and son, did everything they could to support

Myriam through her treatment and in her last days, but the strain of chemotherapy and the

possibility of losing a family member took a toll physically and emotionally on the entire family.

Myriam was able to fight the cancer for several years, but in December 2016 she sadly

succumbed to her illness. It was during this tragic time that Mission Advisors fell behind in

timely filing certain employment tax returns and paying related taxes.

                                             1 of 10
            Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 2 of 10



        Subsequently, the Internal Revenue Service (the “IRS”) assessed penalties for the tax

periods ending June 30, 2014 through March 31, 2017. The IRS assessed I.R.C.1 § 6651(a)(1)

failure to file penalties for Mission Advisors’ failure to file tax returns, I.R.C. § 6651(a)(2)

failure to pay penalties for Mission Advisors’ failure to pay taxes on the unfiled tax returns, and

I.R.C. § 6656 failure to deposit penalties for Mission Advisors’ failure to deposit the federal

taxes withheld from its employees’ income.

        The IRS’ assessment of penalties is erroneous and disregards the prevailing authority

because Mission Advisors’ failure to comply with the tax rules is due to reasonable cause and not

willful neglect. I.R.C. §§ 6651(a) and 6656(a). The Supreme Court has affirmed that penalties

shall not be imposed where the taxpayer’s failure to comply with tax rules is due to reasonable

cause from the death of an immediate family member. See United States v. Boyle, 469 U.S. 241,

243 (1985).

        The IRS’ Internal Revenue Manual states that the death or serious illness of an individual

having sole authority to execute the return or make the deposit or payment, or of a member of

such individual's immediate family, if established, will be accepted as reasonable cause. I.R.M.

§ 1.2.12.1.2(2). The courts have recognized that mental illness, emotional affliction, and

depression may constitute reasonable cause in certain situations, thereby mitigating any tax-

related penalties. See, e.g., Jones v. Commissioner, T.C. Memo. 2006-176; Thomas v.

Commissioner, T.C. Memo. 2005-258; Paradiso v. Commissioner, T.C. Memo. 2005-187;

Tobkin v. Commissioner, T.C. Summ. Op. 2004-42; Ozaki v. Commissioner, T.C. Memo. 2003-

213; Radde v. Commissioner, T.C. Memo. 1997-490; Marrin v. Commissioner, T.C. Memo.

1997-24; Farley v. Commissioner, T.C. Memo. 1993-31; Lilley v. Commissioner, T.C. Memo.


1
 Unless otherwise indicated, any references to “I.R.C.” are to the Internal Revenue Code of 1986 (Title 26 United
States Code), as amended through the date of this filing.

                                                     2 of 10
            Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 3 of 10



1989-602. Whether a taxpayer acted with reasonable cause is determined on a case-by-case

basis, taking into account all pertinent facts and circumstances. Treas. Reg. § 1.6664-4(b)(1).

       Furthermore, the IRS is obligated to advance the fairness and effectiveness of the tax

system. I.R.M. § 20.1.1.2.1 (8). Penalties should accord with the IRS policy statement, which

provides that penalties be used to encourage voluntary compliance. I.R.M. § 20.1.1.2. Penalties

best aid voluntary compliance if they support belief in the fairness and effectiveness of the tax

system. I.R.M. § 20.1.1.2.1 (10). In keeping with this goal, penalties should encourage

noncompliant taxpayers to comply and be used as an opportunity to educate taxpayers and

encourage their future compliance. I.R.M. § 20.1.1.2.1 (8). Mission Advisors is a model

taxpayer that has never been audited, has never been penalized before, and is in current tax

compliance. Additionally, within just a few months of Myriam’s early passing, Mission

Advisors took appropriate action by filing all delinquent returns, paying all taxes owed, and even

paying the erroneous penalties and penalty interest.


                                Parties, Jurisdiction, and Venue

       1.      Plaintiff is Mission Advisors LP, a limited partnership formed under the laws of

the state of Texas. Mission Advisors’ principal place of business is in San Antonio, Texas.

       2.      Defendant is the United States of America acting by and though its agent, the IRS.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1346(a)(1), and I.R.C. § 7422 as the action arose under an act of Congress for internal revenue,

as the action is brought against the United States for the recovery of penalties and interest, and a

claim for refund has been duly filed with the IRS.

       4.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1402(a)(1), (2) as it is the

judicial district in which Mission Advisors’ principal place of business is located.


                                              3 of 10
            Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 4 of 10



                                        Statement of Facts

       5.      Mission Advisors is a small family owned financial advisory and investment

management business. During the periods at issue, Mission Advisors was operated by Dana

McGinnis, Sean McGinnis, and one other non-family-member employee.

       6.      In early 2005 Myriam was diagnosed with multiple myeloma cancer. Sadly, in

2014, her illness drastically worsened and she thus began traveling to the Mayo Clinic in

Phoenix, Arizona, one of the finest medical facilities in the country, to give herself the best

chance of survival. When she was not at the Mayo Clinic, Myriam had appointments and

received treatments two times per week in San Antonio. Each appointment and treatment lasted

anywhere from a few hours to an entire day.

       7.      At each of Myriam’s appointments, whether in Phoenix or San Antonio, she was

always accompanied by Dana, Sean, or both. Myriam’s battle with her terminal illness was very

difficult for Dana and Sean as they were spending much of their time tending to Myriam,

accompanying her on her trips and appointments, and having to contemplate life without their

loving wife and mother. The strain of the chemotherapy treatment and the constant

appointments took a toll physically and emotionally on the entire family and limited the amount

of time allocated to the office.

       8.      Myriam fought to defeat the cancer and to spend more precious moments with her

family, but she sadly passed away in December 2016.

       9.      Prior to Myriam’s worsening medical condition in 2014, Dana was the primary

manager at Mission Advisors. He managed Mission Advisors’ investments and was responsible

for securing new business. But during his wife’s illness and treatment, he understandably

struggled to maintain his usual business responsibilities.

       10.     Therefore, Dana increasingly relied on his son Sean to take on the responsibilities
                                               4 of 10
          Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 5 of 10



at Mission Advisors yet both were required to spend significant amounts of time caring for

Myriam.

       11.     The only other employee of Mission Advisors at this time was an individual who

was unrelated to the family and served in a position unrelated to payroll.

       12.     On July 15, 2017, while Mission Advisors’ CPA was preparing the company’s tax

return, he discovered that Mission Advisors’ payroll tax deposits were not being made. Mission

Advisors’ CPA immediately contacted Dana to discuss the issue. Dana was unaware of the lapse

in filing, but determined that the oversight was due to Myriam’s illness and the family’s struggle

in dealing with her passing.

       13.     Quick to correct the error, Dana made sure that Mission Advisors filed all

delinquent tax returns and paid all outstanding taxes before the end of the month.

       14.     Mission Advisors’ failure to file and pay was an isolated event as Mission Advisors

has never been audited, has never been penalized before, and is in current tax compliance.

       15.     When investigating how the failure occurred, Dana discovered that the IRS’

delinquency notices were being sent to Mission Advisors’ prior business address and thus the

business was not receiving notice regarding its failures to file. It was not until September 4,

2017 and September 11, 2017, that the IRS mailed the delinquency notices to Mission Advisors’

proper address.

       16.     From Mission Advisors’ perspective, the business had properly filed all

delinquent returns and paid all outstanding liabilities before the IRS issued any delinquency

notices. Additionally, Sean and Dana acted with reasonable cause in carrying out their business

responsibilities during the time of Myriam’s illness and were unaware of any failures in reporting

requirements because IRS notices were being sent to a prior business address. Thus, on



                                              5 of 10
           Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 6 of 10



September 20, 2017, Mission Advisors’ CPA wrote to the IRS and requested that the failure to

file, failure to pay, and failure to deposit penalties be abated due to reasonable cause.

       17.     The IRS denied Mission Advisors’ request stating that under the circumstances “it

is reasonable that you would have someone trained who was capable of making your deposits in

a timely manner in the absence of the primary person.”

       18.     Contrary to the IRS’ unsympathetic response, Dana’s efforts to delegate

responsibility to Sean demonstrated reasonable prudence and care. Sean did the best he could in

under the circumstances. However, as Myriam’s son, Sean was also impacted by his mother’s

illness and there was no one else in the business who could handle these day-to-day duties.

Furthermore, Mission Advisors was not receiving delinquency notices. Accordingly, in the

midst of the everything that was going on, no one knew there was a problem.

       19.     Mission Advisors, frustrated with the IRS’ lack of response and insistence on the

erroneous assessment of penalties, contacted the undersigned.

       20.     On October 5, 2018, Mission Advisors filed official claims for refund (Forms

843, Claim for Refund and Request for Abatement) with the IRS for each of the tax periods at

issue. The IRS failed to respond to Mission Advisors’ requests for refund within 6 months (and

has still, to date, not responded) and they have thus been deemed denied. See I.R.C. § 6532.

       21.     Contrary to the IRS’ administrative determinations, Dana and Sean’s care for

Myriam during her illness, as well as the challenging period following her death, presents ample

reasonable cause for the delay in filing the employment tax returns as Dana and Sean were

incapable of functioning properly on behalf of Mission Advisors during the relevant periods.

Moreover, IRS delinquency notices were being sent to a prior business address which did not

provide sufficient notice to Mission Advisors regarding the lapse in filing. Furthermore, Mission



                                               6 of 10
          Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 7 of 10



Advisors filed all delinquent returns and paid outstanding taxes immediately after the lapse was

discovered. Accordingly, Mission Advisors respectfully requests that the failure to file penalties,

failure to pay penalties, failure to deposit penalties, and any penalty interest be refunded.


                           Claim for Refund of Penalties and Interest

       22.     The foregoing facts, which are incorporated herein as if restated in full, establish

that all penalties and penalty interest should not have been assessed because Mission Advisors’

lapse in filing was due to a reasonable cause and not willful neglect.

       23.     Mission Advisors seeks recovery of I.R.C. § 6651(a)(1) failure to file penalties,

I.R.C. § 6651(a)(2) failure to pay penalties, I.R.C. § 6656 failure to deposit penalties, and any

penalty interest which were erroneously assessed and collected with respect to the Forms 941

filed for the tax periods ending June 30, 2014 through March 31, 2017, and Forms 940 filed for

the tax years ending December 31, 2014 through December 31, 2016, in the foregoing amount

totaling at least $76,633.84, as well as interest as provided by law.




                                               7 of 10
          Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 8 of 10



                                       I.R.C.           I.R.C.    I.R.C. § 6656
                                    § 6651(a)(1)     § 6651(a)(2)   Failure to
                           IRS       Failure to       Failure to     Deposit
 Tax Period Ending        Form      File Penalty     Pay Penalty     Penalty    Amount Paid
June 30, 2014              941         $1,517.05          $269.70       $674.25    $2,461.00
September 30, 2014         941         $3,251.70          $361.30     $1,445.20    $5,058.20
December 31, 2014          941         $5,799.03          $481.24     $2,577.33    $8,857.60
December 31, 2014          940            $33.21           $22.87                    $ 56.08
March 31, 2015             941         $2,058.93          $457.54       $915.08    $3,431.55
June 30, 2015              941         $3,642.41        $2,038.32                  $5,680.73
September 30, 2015         941         $4,089.15        $1,999.14     $1,817.40    $7,905.69
December 31, 2015          941         $1,790.10          $755.82       $795.60    $3,341.52
December 31, 2015          940            $28.35           $11.97                    $ 40.32
March 31, 2016             941         $3,074.17        $1,093.04     $1,366.30    $5,533.51
June 30, 2016              941         $2,265.52          $654.48     $1,006.90    $3,926.90
September 30, 2016         941         $4,531.05        $1,006.90     $2,013.80    $7,551.75
December 31, 2016          941        $11,007.79        $1,712.32     $4,892.35   $17,612.46
December 31, 2016          940            $37.80            $5.88                    $ 43.68
March 31, 2017             941         $3,079.71          $342.19     $1,710.95    $5,132.85
                                                                          Total  $76,633.84

       24.     On October 05, 2018, Mission Advisors exhausted all administrative remedies,

pursuant to I.R.C. § 7422, by filing Forms 843 with the IRS claiming refunds of penalties paid

for each tax period at issue together with interest as allowed by law. On April 05, 2019, pursuant

to I.R.C. § 6532(a)(1), the refund claim was deemed denied due to the IRS’ lack of response

within 6 months from the date of receipt of the Forms 843.


                                           Jury Demand


       25.     Plaintiff hereby demands a trial by jury for all issues triable by a jury.


                                         Prayer for Relief

WHEREFORE, it is prayed that:

       26.     The Court order a jury trial on all matters so triable;

       27.     Judgment be entered determining that the IRS improperly assessed and collected



                                               8 of 10
           Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 9 of 10



I.R.C. § 6651(a)(1) failure to file penalties, I.R.C. § 6651(a)(2) failure to pay penalties, I.R.C.

§ 6656 failure to deposit penalties, and any penalty interest with respect to the Forms 941, filed

for the tax period ending June 30, 2014, through March 31, 2017, and Forms 940, filed for the

tax years ending December 31, 2014, through December 31, 2016, and that those amounts should

be refunded to Mission Advisors;

       28.     Judgment be entered determining that Mission Advisors is entitled to a refund of

at least $76,633.84 for all penalties and any penalty interest paid;

       29.     Mission Advisors be awarded statutory interest for the periods following the

payment of the foregoing amounts;

       30.     The cost of this action, including the award of litigation costs incurred in this

proceeding be made under 28 U.S.C. § 2412, I.R.C. § 7430, and/or any other applicable statute

allowing for the recovery of costs, including attorney’s fees; and

       31.     This Court grants such other and further relief as it deems just and proper.




                                  [signature block on next page]



                                               9 of 10
          Case 5:19-cv-01029-XR Document 1 Filed 08/26/19 Page 10 of 10



                                     Respectfully submitted,

                                     /s/ Chad Muller III______
                                     CHARLES J. MULLER III
                                     Attorney-in-Charge
                                     Texas Bar No. 14649000
                                     chad.muller@chamberlainlaw.com
                                     JAIME VASQUEZ
                                     Texas Bar No. 24066235
                                     jaime.vasquez@chamberlainlaw.com
                                     LEO UNZEITIG
                                     Texas Bar No. 24098534
                                     leo.unzeitig@chamberlainlaw.com
                                     CHAMBERLAIN, HRDLICKA, WHITE,
                                         WILLIAMS & AUGHTRY
                                     112 East Pecan St. Suite 1450
                                     San Antonio, TX 78205
                                     (210) 253-8383 Telephone
                                     (210) 253-8384 Facsimile

                                     ATTORNEYS FOR PLAINTIFF
                                     MISSION ADVISORS LP
3342803




                                     10 of 10
